Case 2:19-cv-03892-JMA-AYS Document 30 Filed 08/26/19 Page 1 of 5 PageID #: 119



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------------X
 EMPIRE COMMUNITY DEVELOPMENT, LLC,                                            19-cv-03892-JMA-AYS
                                                       Plaintiff,
                                                                               VERIFIED REPLY TO
                   -against-                                                   COUNTERCLAIM WITH
                                                                               AFFIRMATIVE DEFENSES

 VINCENT FERRARA, JOHN T. MATHER HOSPITAL,
 TARGET NATIONAL BANK, CLERK OF SUFFOLK
 COUNTY TRAFFIC & PARKING VIOLATIONS AGENCY,
 SENCORE INC., AMERICAS BEST MEATS INC., LHR INC.,

                                                       Defendant(s).
 ------------------------------------------------------------------------------X

              REPLY TO COUNTERCLAIM WITH AFFIRMATIVE DEFENSES

         The plaintiff, Plaintiff, Empire Community Development, LLC (“Plaintiff”), by and

 through its attorneys, The Margolin & Weinreb Law Group, LLP, as and for its Verified Reply to

 the Counterclaim contained in the Answer filed on August 7, 2019 (the “Answer”), by Vincent

 Ferrara (“Defendant”) sets forth the following:

             AS AND FOR DEFENDANT’S FIRST AND ONLY COUNTERCLAIM

 1. Plaintiff denies the sole claim set forth in the Answer.

 2. Each and every allegation not expressly admitted shall be deemed denied.

                 AS AND FOR PLAINTIFF’S FIRST AFFIRMATIVE DEFENSE

 3. The Counterclaim fail to state a claim or cause of action against Plaintiff and, therefore,

     should be dismissed as a matter of law.

               AS AND FOR PLAINTIFF’S SECOND AFFIRMATIVE DEFENSE

 4. Plaintiff violated no duty nor breached any obligation imposed upon it by law, contract,

     agreement, statute or otherwise, owed to Defendant.
Case 2:19-cv-03892-JMA-AYS Document 30 Filed 08/26/19 Page 2 of 5 PageID #: 120



              AS AND FOR PLAINTIFF’S THIRD AFFIRMATIVE DEFENSE

 5. Defendant’s claims are barred in whole or part by contract, including but not limited to the

    defenses afforded to Plaintiff under any contract with Defendant.

             AS AND FOR PLAINTIFF’S FOURTH AFFIRMATIVE DEFENSE

 6. Defendant directed, ordered, approved, authorized, and in all other respects ratified the acts

    and performance of Plaintiff, by reason of which conduct, Defendant is barred from any

    relief or recovery of any damages under the doctrine of estoppel.

              AS AND FOR PLAINTIFF’S FIFTH AFFIRMATIVE DEFENSE

 7. Plaintiff did not owe a fiduciary duty to Defendant.

              AS AND FOR PLAINTIFF’S SIXTH AFFIRMATIVE DEFENSE

 8. To the extent that Defendant has not suffered any damages as a direct proximate cause of

    Plaintiff’s action, Defendant may not recover damages from Plaintiff.

            AS AND FOR PLAINTIFF’S SEVENTH AFFIRMATIVE DEFENSE

 9. Plaintiff possesses a defense founded upon documentary evidence.

             AS AND FOR PLAINTIFF’S EIGHTH AFFIRMATIVE DEFENSE

 10. Defendant’s claims are barred in whole or in part by the parole evidence rule.

              AS AND FOR PLAINTIFF’S NINTH AFFIRMATIVE DEFENSE

 11. Defendant’s claims are barred in whole or in part by the doctrine of ratification.

              AS AND FOR PLAINTIFF’S TENTH AFFIRMATIVE DEFENSE

 12. Defendant has not sustained any compensable damages attributable to Plaintiff.

           AS AND FOR PLAINTIFF’S ELEVENTH AFFIRMATIVE DEFENSE

 13. Defendant’s claims are barred in whole or in part by the statute of frauds.
Case 2:19-cv-03892-JMA-AYS Document 30 Filed 08/26/19 Page 3 of 5 PageID #: 121



              AS AND FOR PLAINTIFF’S TWELFTH AFFIRMATIVE DEFENSE

 14. Defendant’s counterclaim is barred due to the expiration of the statute of limitations.

            AS AND FOR PLAINTIFF’S THIRTEENTH AFFIRMATIVE DEFENSE

 15. Defendant’s counterclaim is barred by the doctrine of waiver, laches, and unclean hands.

            AS AND FOR PLAINTIFF’S FOURTEENTH AFFIRMATIVE DEFENSE

 16. Plaintiff is not liable for any allegations of fraud committed by its predecessor-in-interest,

       even assuming arguendo that such allegations are true.

             AS AND FOR PLAINTIFF FIFTHEENTH AFFIRMATIVE DEFENSE

 17. Plaintiff currently has insufficient knowledge or information upon which to form a belief as

       to whether it may have additional, as yet unstated, defenses available. Accordingly, Plaintiff

       reserves the right to asset additional defenses.

          WHEREFORE, Plaintiff requests that Defendant’s Answer with counterclaim be

 dismissed in its entirety, together with such other and further relief as the Court may deem just

 and proper.

 Dated: Syosset, New York
        August 26, 2019
                                                  THE MARGOLIN & WEINREB
                                                  LAW GROUP, LLP
                                                  Attorneys for Plaintiff

                                          By:      /s/Alan H. Weinreb_________
                                                  Alan H. Weinreb, Esq.
                                                  165 Eileen Way, Suite 101
                                                  Syosset, New York 11791
                                                  (516) 921-3838
                                                  alan@nyfclaw.com

 To:      Vincent Ferrara
          Pro-Se Defendant
          52 Pearl Avenue
          Holtsville, NY 11742
          (631) 891-8769
Case 2:19-cv-03892-JMA-AYS Document 30 Filed 08/26/19 Page 4 of 5 PageID #: 122



                                VERIFICATION BY ATTORNEY


      ALAN H. WEINREB, an attorney duly admitted to practice before the courts of this state

 and associated with the attorneys of record for the plaintiff, affirms under the penalties of perjury

 that: I have read the foregoing Reply to Counterclaim with Affirmative Defenses and the same is

 true to my own knowledge except as to matters alleged to upon information and belief as to those

 matters I believe them to be true. The grounds of my belief as to matters not based upon personal

 knowledge are communications with plaintiff or officers and/or agents of plaintiff and copies of

 plaintiff’s records in my possession. This affirmation is made by me because plaintiff is not in a

 county in which my firm has its office.

 Dated: August 26, 2019
        Syosset, New York


                                               _/s/ Alan H. Weinreb
                                               ALAN H. WEINREB
Case 2:19-cv-03892-JMA-AYS Document 30 Filed 08/26/19 Page 5 of 5 PageID #: 123



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------------X
 EMPIRE COMMUNITY DEVELOPMENT, LLC,                                            19-cv-03892-JMA-AYS
                                                       Plaintiff,
                                                                               AFFIRMATION OF
                   -against-                                                   SERVICE

 VINCENT FERRARA, JOHN T. MATHER HOSPITAL,
 TARGET NATIONAL BANK, CLERK OF SUFFOLK
 COUNTY TRAFFIC & PARKING VIOLATIONS AGENCY,
 SENCORE INC., AMERICAS BEST MEATS INC., LHR INC.,

                                                       Defendant(s).
 ------------------------------------------------------------------------------X
 STATE OF NEW YORK                   )
                                     ) ss.:
 COUNTY OF NASSAU                    )

         Tiffany L. Henry, an attorney duly admitted to practice law before the Courts of the State
 of New York and before this District Court, herby affirms the following under the penalties of
 perjury:
         I am of full legal age, and reside in Nassau County, New York and I am not a legal party
 to this action. I do hereby swear that on August 26, 2019, I did serve a true copy of the Reply to
 Counterclaim with Affirmative Defenses annexed thereto, by First Class Mail, by depositing
 same enclosed in a postpaid, properly addressed envelope, in an official depository under the
 exclusive care and custody of the United States Post Office within the State of New York to the
 addressees as indicated below:

         Vincent Ferrara
         Pro-Se Defendant
         52 Pearl Avenue
         Holtsville, NY 11742
         (631) 891-8769
                                                               /s/ Tiffany L. Henry
                                                               Tiffany L. Henry, Esq.
 Dated: August 26, 2019
        Syosset, New York
